Judgment unanimously affirmed. Memorandum: County Court properly denied the motion to suppress defendant’s statement to the police. The statements made by defendant before he received Miranda warnings were spontaneous and were not the product of police interrogation or its functional equivalent (see, People v Hylton, 198 AD2d 301, lv denied 82 NY2d 925). Although there was evidence at the suppression hearing indicating that defendant appeared to be intoxicated, there was no evidence that he was so intoxicated as to render the statements inadmissible (see, People v Schompert, 19 NY2d 300, 305-307, cert denied 389 US 874). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Possession Weapon, 2nd Degree.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.